Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 9, 1990 (see, People v Caballero, 160 AD2d 810), affirming a judgment of the County Court, Nassau County, rendered March 29,1988, on the ground of ineffective assistance of appellate counsel.
Ordered that Justice Sullivan is substituted for the late Justice Lawrence and Justice Thompson is substituted for former Justice Kunzeman (see, 22 NYCRR 670.1 [c]); and it is further,
Ordered that the application is granted, the decision and order of this Court, dated April 9, 1990, is vacated, the appeal is restored to the calendar for October 11, 1995, and the appeal shall be heard that day; and it is further,
Ordered that the appellant shall serve and file his brief on or before August 14, 1995, which shall contain his point on the issue of the deprivation of his right to be present when supplemental instructions were given to the jury, the respondent’s brief must be served and filed on or before September 11, 1995, and the appellant’s reply brief must be served and filed on or before September 20, 1995.
The defendant contends that he was denied the effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal which would have resulted in a reversal, specifically, whether the defendant was deprived of his right to be present when supplemental instructions were given to the jury. Upon our review of the record, we conclude that the issue may have merit (see, People v Ali, 196 AD2d 544; see also, People v Mehmedi, 69 NY2d 759, 760). Sullivan, J. P., Rosenblatt, Miller and Thompson, JJ., concur.